DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
2. Claims 2 and 4-20 are allowed based on Applicant’s arguments for claims 14-20

3. Claims 2, 4-20 are allowed.

4. The following is an Examiner’s reason for allowance.

5. Regarding claim 2, the closest prior art is Fujita et al (US 2018/0074348). Regarding claim 2, Fujita discloses an optical transmitter ;( optical transmitter 159, see figure 16;(Equivalent to Applicant’s figure 3) comprising: an optical modulator; (optical modulator 105, see figure 16;(Equivalent to Applicant’s figure 3) and an automatic bias control circuit,(an automatic bias control circuit 154, see figure 16 ;(Equivalent to Applicant’s figure 3) wherein the optical modulator comprises: a parent MZI which is a Mach-Zehnder interferometer comprising an in-phase MZI which is a Mach-Zehnder interferometer for in-phase component (the nested optical modulator 105 with in-phase MZM, see figure 16 ;(Equivalent to Applicant’s figure 3)  and a quadrature MZI which is a Mach-Zehnder interferometer for quadrature component; (the nested optical modulator 105 with quadrature MZM, see figure 16 ;(Equivalent to Applicant’s figure 3) an optical input terminal that splits continuous wave light and inputs the split light to the in-phase MZI and the quadrature MZI; (light from the laser 104 in the form of continuous wave is split into two parts for in-phase MZM and quadrature MZM, see paragraph 113 and figure 16 ;(Equivalent to Applicant’s figure 3) an in-phase drive signal input electrode to which is applied a drive signal for implementing optical modulation by changing an optical phase difference between two branches of light obtained by splitting the continuous-wave light in the in-phase MZI ;(driver 102 for providing the drive signal to the in-phase MZM, where the input signal from the laser 104 is split into two branches, see figure 16 ;(Equivalent to Applicant’s figure 3) a quadrature drive signal input electrode to which is applied a drive signal for implementing optical modulation by changing an optical phase difference between two branches of light obtained by splitting the continuous-wave light in the quadrature MZI ;(driver 103 for providing the drive signal to the in-phase MZM, where the input signal from the laser 104 is split into two branches, see figure 16 ;(Equivalent to Applicant’s figure 3) an optical output terminal that multiplexes light output from the in-phase MZI and light output from the quadrature MZI and outputs the multiplexed light ;(optical output terminal for multiplexing the light output from the in-phase MZM 106 and quadrature MZM , see figure 16 ;(Equivalent to Applicant’s figure 3) and a parent MZI control bias electrode to which is applied a parent MZI control bias voltage for adjusting an optical phase difference between the light output from the in-phase MZI and the light output from the quadrature MZI,(control bias 126 is applied to the phase shift unit 108 and thus controlling the phase difference between the in-phase MZM and quadrature MZM, see figure 16 ;(Equivalent to Applicant’s figure 3) the in-phase MZI  a first splitting unit that splits the continuous-wave light input from the optical input terminal into the two branches;(at the input of the in-phase MZM 106 the input light from the CW laser 14 into two branches, see figure 16;(Equivalent to Applicant’s figure 3) and a first multiplexing unit that multiplexes the light of the two branches optically modulated by the drive signal applied to the in-phase drive signal input electrode, and outputs the multiplexed light,(at the output of the in-phase MZM 106 multiplexes the light from the two branches of MZM, see figure 16;(Equivalent to Applicant’s figure 3), the quadrature MZI comprises: a second splitting unit that splits the continuous-wave light input from the optical input terminal into the two branches; (at the input of the quadrature MZM 107 the input light from the CW laser 14 into two branches, see figure 16;(Equivalent to Applicant’s figure 3) and a second multiplexing unit that multiplexes the light of the two branches optically modulated by the drive signal applied to the quadrature drive signal input electrode, and outputs the multiplexed light,(at the output of the quadrature MZM 107 multiplexes the light from the two branches of MZM, see figure 16 ;(Equivalent to Applicant’s figure 3)  the automatic bias control circuit comprises: a photodetector that generates voltages corresponding to the intensity of tapped output light from the optical modulator; (photodetector 110 monitors a portion of the modulated optical signal and performs photoelectric conversion, see paragraph 109 and figure 16 ;(Equivalent to Applicant’s figure 3).

However regarding claim 2, the prior art of record fails to disclose a parent MZI control bias voltage generator that generates the parent MZI control bias voltage applied to the  a control unit that feedback-controls the parent MZI control bias voltage generator on the basis of an-the electrical signal clipped by the clipper circuit, the control unit controls the parent MZI control bias voltage generator so as to minimize an average value, an effective value, or a peak value of a voltage of the clipped electrical signal, and the automatic bias control circuit further comprises a low-frequency cut-off circuit that suppresses modulation components that are slower than a first frequency, included in the electrical signal converted by the photodetector, and outputs, to the clipper circuit, the electrical signal in which the slower modulation components have been suppressed.


6. Regarding claim 14, the closest prior art is Fujita et al (US 2018/0074348). Regarding claim 14, Fujita discloses the an optical transmitter ;( optical transmitter 159, see figure 16 as reproduced below) comprising: an optical modulator; (optical modulator 105, see figure 16 as reproduced below) and an automatic bias control circuit,(an automatic bias control circuit 154, see figure 16 as reproduced below) wherein the optical modulator comprises: a parent MZI which is a Mach-Zehnder interferometer comprising an in-phase MZI which is a Mach-Zehnder interferometer for in-phase component (the nested optical modulator 105 with in-phase MZM, see figure 16 as reproduced below) and a quadrature MZI which is a Mach-Zehnder interferometer for quadrature component; (the nested optical modulator 105 with quadrature MZM, see figure 16 as reproduced below) an optical input terminal that splits continuous wave light and inputs the split light to the in-phase MZI and the quadrature MZI;(light from the laser 104 in the form of continuous wave is split into two parts for in-phase MZM and quadrature MZM, see paragraph 113 and figure 16 as reproduced below) an in-phase drive signal input electrode to which is applied a drive signal for implementing optical modulation by changing an optical phase difference between two branches of light obtained by splitting the continuous-wave light in the in-phase MZI ;(driver 102 for providing the drive signal to the in-phase MZM, where the input signal from the laser 104 is split into two branches, see figure 16 as reproduced below) a quadrature drive signal input electrode to which is applied a drive signal for implementing optical modulation by changing an optical phase difference between two branches of light obtained by splitting the continuous-wave light in the quadrature MZI ;(driver 103 for providing the drive signal to the in-phase MZM, where the input signal from the laser 104 is split into two branches, see figure 16 as reproduced below) an optical output terminal that multiplexes light output from the in-phase MZI and light output from the quadrature MZI and outputs the multiplexed light ;(optical output terminal for multiplexing the light output from the in-phase MZM 106 and quadrature MZM , see figure 16 as reproduced below) and a parent MZI control bias electrode to which is applied a parent MZI control bias voltage for adjusting an optical phase difference between the light output from the in-phase MZI and the light output from the quadrature MZI,(control bias 126 is applied to the phase shift unit 108 and thus controlling the phase difference between the in-phase MZM and quadrature MZM, see figure as reproduced below) the in-phase MZI comprises: a (at the input of the in-phase MZM 106 the input light from the CW laser 14 into two branches, see figure 16 as reproduced below) and a first multiplexing unit that multiplexes the light of the two branches optically modulated by the drive signal applied to the in-phase drive signal input electrode, and outputs the multiplexed light,(at the output of the in-phase MZM 106 multiplexes the light from the two branches of MZM, see figure 16 as reproduced below), the quadrature MZI comprises: a second splitting unit that splits the continuous-wave light input from the optical input terminal into the two branches; (at the input of the quadrature MZM 107 the input light from the CW laser 14 into two branches, see figure 16 as reproduced below) and a second multiplexing unit that multiplexes the light of the two branches optically modulated by the drive signal applied to the quadrature drive signal input electrode, and outputs the multiplexed light,(at the output of the quadrature MZM 107 multiplexes the light from the two branches of MZM, see figure 16 as reproduced below), the automatic bias control circuit comprises: a photodetector that generates voltages corresponding to the intensity of tapped output light from the optical modulator; (photodetector 110 monitors a portion of the modulated optical signal and performs photoelectric conversion, see paragraph 109 and figure 16 as reproduced below),  


However regarding claim 14, the prior art of record fails to disclose a parent MZI control bias voltage generator that generates the parent MZI control bias voltage applied to the  an identification circuit that compares the values of the voltages generated by the photodetector with a predetermined threshold value and chooses the voltages that are greater than the threshold value or the voltages that are less than the threshold value; a computation circuit that performs a computation process using data regarding the voltages chosen by the identification circuit; and a control unit that feedback-controls the parent MZI control bias voltage generator on the basis of a result of the computation process.

The Examiner found no suggestion or motivation to combine similar teachings from prior art made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.





    PNG
    media_image1.png
    550
    819
    media_image1.png
    Greyscale


b. Akashi et al (US 2013/0156444) discloses an optical modulator with automatic bias controller calculating the bias voltage value so as to make the dither voltage value f0 close to “0” according to the detection result of the Synchronization detection unit 207, see figure 6 as reproduced below. 


    PNG
    media_image2.png
    511
    592
    media_image2.png
    Greyscale

c. Yamanka et al (US 9686017) discloses a bias control circuit for an optical modulator where the control signal is generated based on the difference between the output of the power monitor signal and the reference signal, see figure 1 as reproduced below. 



    PNG
    media_image3.png
    515
    576
    media_image3.png
    Greyscale


d. Yoshida et al (A study on ABC for Arbitrary Optical signal generation by Dual-parallel Mach-Zehnder Modulator- 2010 attached) discloses an automatic bias control in dual-parallel MZM, see figure 2 as reproduced below.


    PNG
    media_image4.png
    437
    611
    media_image4.png
    Greyscale


e. Stephen et al (al (WO 2014/025683 A2) discloses an optical transmitter with an optical modulator having an automatic bias control circuit. The nested optical modulator have in-phase MZI and quadrature MZI wherein the in-phase MZI and the quadrature MZI has splitting unit for splitting the incoming signal and multiplexing unit for multiplexing the signal light and an automatic bias control circuit for with a low frequency cut off circuit that suppresses modulation components that are slower than a particular frequency to minimize distortion, see figures 14 and 17 as reproduced below.


    PNG
    media_image5.png
    546
    789
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    367
    631
    media_image6.png
    Greyscale


f. Chung et al (US 2014/0294401) discloses an output stabilizer for controlling the bias voltage applied to the parent MZI modulator and suppressing the modulation components and optical signal splitter 151 for splitting the output optical signal and sending it to the optical signal detector for converting the received optical signal into electrical signal, see figure 1 as reproduced below.

    PNG
    media_image7.png
    411
    730
    media_image7.png
    Greyscale
 
 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636